DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-29, 31-40, 42-46 and 51-56 are pending in the present application.  Claims 1-29, 31-32, 34-40, 42-43 and 45-46 are withdrawn.  Therefore, claims 33, 44 and 51-56 are examined herein.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4 August 2022 were filed after the mailing date of the non-final Office action on 4 February 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
An IDS filed 4 August 2022 contains a duplicate reference that was cited on an IDS filed 15 April 2019.  The US Patent Application Publication has been lined through.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004) and Hassan et al. (Expert Opinion Drug Delivery, 2010).
Instant claims 33 and 54 are drawn to a pharmaceutical composition for oral delivery comprising a mucoadhesive polymeric matrix, a pharmaceutically active component including epinephrine or its prodrug in the polymeric matrix, and an interacter that creates increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of the pharmaceutically active component through a mucosal barrier by utilizing at least a paracellular transport route or mechanism, and the pharmaceutical composition is a film, and the active component being contained in the polymeric matrix of the film.
Regarding the composition comprising a polymeric matrix and the active being epinephrine, Hill teaches buccal, lingual or sublingual dosage forms comprising epinephrine ([0083]-[0092]).  Hill teaches that the buccal, lingual or sublingual dosage forms can be in the form of tablets or films ([0016], [0026], [0037], [0048], [0059], [0075]-[0079], [0084] and [0104]-[0106]).  Hill also teaches that the buccal, lingual or sublingual dosage forms includes rapidly dissolving oral films comprising a film-forming agent, which includes polymers and a polymeric matrix ([0104]).
Regarding the interacter of instant claim 33, Hill teaches using absorption enhancers to maximize the release rate of the epinephrine into the systemic circulation, including chelators, surfactants, bile salts, steroidal detergents, fatty acids, phospholipids, cyclodextrins and alkyl glycosides ([0086]).  Hill does not explicitly disclose that the buccal, lingual or sublingual dosage forms comprise an interacter that creates increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of the pharmaceutically active component, as instantly claimed.  However, Nicolazzo et al. teach that the buccal mucosa is ideal as an alternative drug delivery site because of its accessibility, low enzymatic activity, and extensive blood supply, allowing direct entry of compounds into the systemic circulation and avoidance of hepatic first-pass effects (pg. 431, col. 1, paragraph 1).  Nicolazzo et al. teach that surfactants and bile salts have been shown to improve the permeability of the buccal mucosa to various compounds, which has been attributed to protein denaturation or extraction, enzyme inactivation, swelling of tissue, and extraction of lipid components (pg. 431, col. 2, paragraph 2).  Nicolazzo et al. teach that permeability was enhanced with sodium dodecyl sulfate and sodium glycodeoxycholate at concentrations resulting in intercellular lipid solubilization, and may also have been due to destruction of the superficial cell layers and swelling of epithelial cell in the basal area of the mucosa (pg. 437, col. 1, paragraph 1 to col. 2, paragraph 3).  Nicolazzo et al. teach that because the permeability barrier of the buccal mucosa has been attributed to the upper one-third of the epithelium, removal of the superficial cells would result in compromised mucosal barrier properties, and hence, drug permeability increased (pg. 437, col. 2, paragraph 3).
Also, Hassan et al. teach that the buccal drug delivery system has been accepted as a potential non-invasive route of drug administration, with the advantages of avoidance of the first-pass metabolism, sustained therapeutic action and better patient compliance (pg. 97, Abstract).  Hassan et al. teach that terpenes are a very safe and effective class of penetration enhancers obtained from natural sources (pg. 105, col. 2, Section 5.3).  Hassan et al. teach that terpenes, including sesquiterpenes, have excellent permeation-enhancing effects to facilitate transdermal drug delivery, wherein terpenes can enhance the permeation of both lipophilic and hydrophilic drugs (pg. 106, col. 1).  Hassan et al. teach that terpene permeation enhancers include menthol, cineole, α-terpineol and linalool, which are terpenoids (pg. 106, col. 1).  Hassan et al. teach that the mechanism of enhancement is due to the partition coefficient enhancing effects of the terpene; and the interaction with the membrane components for L-menthol, increasing the diffusibility of the active (pg. 106, col. 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant invention to prepare the buccal, lingual or sublingual dosage forms according to Hill comprising epinephrine in the form of a film and further comprising a penetration and permeation enhancer.  A person having ordinary skill in the art would have been motivated to include an absorption enhancer because Hill teaches that absorption enhancers maximize the release rate of the epinephrine into the systemic circulation.  Furthermore, it would have been prima facie obvious for a person having ordinary skill in the art to select a compound that creates increased blood flow or enables flushing of the tissue to modify transmucosal uptake.  Such would have been obvious because Nicolazzo et al. teach that the surfactants and bile salts enable flushing of the tissue (i.e., removal of the superficial cells of the epithelium), which results in improved permeability for hydrophilic drugs.  A person having ordinary skill in the art would have been motivated to include a compound that creates increased blood flow or enables flushing of the tissue in order to improve the rate and extent of uptake of the epinephrine in the buccal, lingual and sublingual epinephrine dosage forms of Hill.
Response to Arguments
Applicant’s Remarks filed 3 August 2022 have been fully considered but they are not persuasive.  Applicant argues that none of the references teach or suggest an interacter that creates increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of the pharmaceutically active component thereof through a mucosal barrier by utilizing at least a paracellular transport route or mechanism.  
The examiner respectfully argues that Nicolazzo et al. teach that the surfactants and bile salts enable flushing of the tissue (i.e., removal of the superficial cells of the epithelium), which results in improved permeability for hydrophilic drugs.  A person having ordinary skill in the art would have been motivated to include a compound that creates increased blood flow or enables flushing of the tissue in order to improve the rate and extent of uptake of the epinephrine in the buccal, lingual and sublingual epinephrine dosage forms of Hill.
Applicant also argues that Nicolazzo teaches skin penetration enhancers, which are not analogous and have an entirely different aim and function.  
The examiner respectfully argues that Nicolazzo et al. teach permeability of the buccal mucosa.  Nicolazzo et al. teach that the buccal mucosa is ideal as an alternative drug delivery site because of its accessibility, low enzymatic activity, and extensive blood supply, allowing direct entry of compounds into the systemic circulation and avoidance of hepatic first-pass effects. (Abstract; pg. 431).
Applicant argues that Hassan teaches examples of absorption enhancers, including chitosan and bile salts, but no teaching of the criticality of increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of the pharmaceutically active component thereof through a mucosal barrier by utilizing at least a paracellular transport route or mechanism.  The criticality of this feature is not taught in any of the other cited references, alone or in combination.  The claims are not directed to just any interacter, but one in an oral dosage form that creates increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of the pharmaceutically active component thereof through a mucosal barrier by utilizing at least a paracellular transport route or mechanism.  None of the cited references teach or suggest the claimed oral pharmaceutical composition.
The examiner respectfully argues that Hassan et al. teach that the buccal drug delivery system has been accepted as a potential non-invasive route of drug administration, with the advantages of avoidance of the first-pass metabolism, sustained therapeutic action and better patient compliance (pg. 97, Abstract).  Hassan et al. teach that terpenes are a very safe and effective class of penetration enhancers obtained from natural sources (pg. 105, col. 2, Section 5.3).  Hassan et al. teach that terpenes, including sesquiterpenes, have excellent permeation-enhancing effects to facilitate transdermal drug delivery, wherein terpenes can enhance the permeation of both lipophilic and hydrophilic drugs (pg. 106, col. 1).  Hassan et al. teach that terpene permeation enhancers include menthol, cineole, α-terpineol and linalool, which are terpenoids (pg. 106, col. 1).  Hassan et al. teach that the mechanism of enhancement is due to the partition coefficient enhancing effects of the terpene; and the interaction with the membrane components for L-menthol, increasing the diffusibility of the active (pg. 106, col. 1).
Thus, a person having ordinary skill in the art would have been motivated to include a compound that creates increased blood flow or enables flushing of the tissue, as taught by Nicolazzo et al., in order to improve the rate and extent of uptake of the epinephrine in the buccal, lingual and sublingual epinephrine dosage forms of Hill.

Claims 44 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004) and Hassan et al. (Expert Opinion Drug Delivery, 2010) as applied to claim 33 and 54 above, and further in view of Stanczak et al. (Pharmacological Reports, 2006).
The instant claims are drawn to a composition according to claim 33 wherein the prodrug is dipivefrin.
Hill does not explicitly disclose buccal, lingual and sublingual epinephrine dosage forms comprising dipivefrin, as instantly claimed.  However, Stanczak et al. teach that dipivefrin is a prodrug of epinephrine formed by the diesterification of epinephrine and pivalic acid, wherein dipivefrin is converted to epinephrine by enzymatic hydrolysis.  Stanczak et al. teach that the dipivefrin prodrug delivery system is a more efficient way of delivering the therapeutic effects of epinephrine, with fewer side effects than are usually associated with conventional epinephrine therapy (pg. 601, col. 1, paragraph 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare the buccal, lingual or sublingual dosage forms according to Hill wherein the compositions comprise dipivefrin as a prodrug of epinephrine.  Such would have been obvious because Stanczak et al. teach that dipivefrin is a prodrug of epinephrine, and the dipivefrin prodrug delivery system is a more efficient way of delivering the therapeutic effects of epinephrine, with fewer side effects than are usually associated with conventional epinephrine therapy.
Response to Arguments
Applicant’s Remarks filed 3 August 2022 have been fully considered but they are not persuasive.  Applicant argues that Hill does not teach or suggest buccal, lingual, and sublingual epinephrine dosage forms comprising dipivefrin.  Applicant asserts that Stanczak teaches dipivefrin in general.  
The examiner respectfully argues that Stanczak et al. teach that the dipivefrin prodrug delivery system is a more efficient way of delivering the therapeutic effects of epinephrine, with fewer side effects than are usually associated with conventional epinephrine therapy.  Therefore, a person having ordinary skill in the art would have been motivated to prepare dosage forms according to Hill comprising dipivefrin as the active form of epinephrine which has fewer side effects than usually associated with conventional epinephrine therapy.

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004) and Hassan et al. (Expert Opinion Drug Delivery, 2010) as applied to claims 33 and 54 above, further in view of Sudhakar et al. (Journal of Controlled Release, 2006).
Regarding instant claim 55 and the film being orally dissolvable and having bioadhesion, Hill teaches rapidly dissolving oral films ([0104]).  Hill also teaches that with buccal, lingual or sublingual dosage forms the epinephrine can be absorbed much more quickly than traditional oral dosage forms and can provide a rapid onset of epinephrine activity via absorption into the systemic circulation ([0084], [0107]).  Hill further teaches that the buccal, lingual or sublingual dosage forms include muco-adhesive films ([0076], [0078]).
Hill does not explicitly disclose a dosage that forms a gel like structure when administered in the oral cavity of a user.  However, Hill teaches that the buccal, lingual or sublingual rapidly dissolving oral films can comprise a film-forming agent selected from pullulan, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethyl cellulose, polyvinyl alcohol, sodium alginate, polyethylene glycol, xanthan gum, tragacanth gum, guar gum, acacia gum, arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl polymer, amylose, high amylose starch, hydroxypropylated high amylose starch, dextrin, pectin, chitin, chitosan, levan, elsinan, collagen, gelatin, zein, gluten, soy protein isolate, whey protein isolate, casein and mixtures thereof ([0104]-[0105]).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare dosage forms according to Hill in the form of a film comprising film-forming agents that are muco-adhesive and rapidly dissolving.  Regarding the gel like structure, it is noted that numerous polymers taught by Hill, such as polyacrylates, polyvinyl alcohol, gelatin, sodium alginate, natural gums, cellulose ethers, etc., form a gel like structure, as reasonably taught by Sudhakar et al. (pg. 20-23, Table 1; and pg. 23-24, Section 2.1.1.2.1).  It would have been obvious for a person having ordinary skill in the art to select polymers that form a gel like structure, are muco-adhesive and also rapidly dissolving.
Regarding the film being orally dissolvable between about 1 minute and about 20 minutes, Hill teaches rapidly dissolving oral films ([0104]).  Hill also teaches rapid onset of the epinephrine, wherein within about 5 minutes of a second dose being administered the patient’s symptoms of anaphylaxis are relieved (Example 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Hill wherein the rapidly dissolving oral films dissolve within about 20 minutes in order to achieve rapid onset of the epinephrine.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004), Hassan et al. (Expert Opinion Drug Delivery, 2010) and Stanczak et al. (Pharmacological Reports, 2006) as applied to claims 44 and 51 above, and further in view of Sudhakar et al. (Journal of Controlled Release, 2006).
Regarding instant claim 52 and the film being orally dissolvable and having bioadhesion, Hill teaches rapidly dissolving oral films ([0104]).  Hill also teaches that with buccal, lingual or sublingual dosage forms the epinephrine can be absorbed much more quickly than traditional oral dosage forms and can provide a rapid onset of epinephrine activity via absorption into the systemic circulation ([0084], [0107]).  Hill further teaches that the buccal, lingual or sublingual dosage forms include muco-adhesive films ([0076], [0078]).
Hill does not explicitly disclose a dosage that forms a gel like structure when administered in the oral cavity of a user.  However, Hill teaches that the buccal, lingual or sublingual rapidly dissolving oral films can comprise a film-forming agent selected from pullulan, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethyl cellulose, polyvinyl alcohol, sodium alginate, polyethylene glycol, xanthan gum, tragacanth gum, guar gum, acacia gum, arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl polymer, amylose, high amylose starch, hydroxypropylated high amylose starch, dextrin, pectin, chitin, chitosan, levan, elsinan, collagen, gelatin, zein, gluten, soy protein isolate, whey protein isolate, casein and mixtures thereof ([0104]-[0105]).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare dosage forms according to Hill in the form of a film comprising film-forming agents that are muco-adhesive and rapidly dissolving.  Regarding the gel like structure, it is noted that numerous polymers taught by Hill, such as polyacrylates, polyvinyl alcohol, gelatin, sodium alginate, natural gums, cellulose ethers, etc., form a gel like structure, as reasonably taught by Sudhakar et al. (pg. 20-23, Table 1; and pg. 23-24, Section 2.1.1.2.1).  It would have been obvious for a person having ordinary skill in the art to select polymers that form a gel like structure, are muco-adhesive and also rapidly dissolving.
Regarding the film being orally dissolvable between about 1 minute and about 20 minutes, Hill teaches rapidly dissolving oral films ([0104]).  Hill also teaches rapid onset of the epinephrine, wherein within about 5 minutes of a second dose being administered the patient’s symptoms of anaphylaxis are relieved (Example 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Hill wherein the rapidly dissolving oral films dissolve within about 20 minutes in order to achieve rapid onset of the dipivefrin.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33, 44 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,191,737. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a pharmaceutical composition comprising a polymeric matrix, epinephrine and an interacter that enhances permeation through the oral mucosa.  US ‘737 claims an adrenergic receptor interacter that includes a phenylpropanoid, whereas the instant claims state an interacter that creates increased blood flow or enables a flushing of the tissue.  The permeation enhancers of the instant claims and US ‘737 include the same compounds, such as eugenol, eugenol acetate, cinnamic acid, cinnamic acid ester, cinnamic aldehyde, hydrocinnamic acid, chavicol and safrole.  Therefore, the instant claims and the claims of the ‘364 Application significantly overlap.
Response to Arguments
Applicant states that they will address these rejections when the claims are deemed allowable.  Therefore, the examiner’s rejection is maintained.

Claims 33, 44 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-6, 8-30, 33 and 35-36 of copending Application No. 15/791,249 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising a polymeric matrix, a pharmaceutically active component including epinephrine or its prodrug in the polymeric matrix and an interacter.  The polymeric matrix comprises the same polymeric components as instantly claimed, and the interacters include the same compounds as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant states that they will address these rejections when the claims are deemed allowable.  Therefore, the examiner’s rejection is maintained.

Claims 33, 44 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29, 32 and 34-43 of copending Application No. 16/143,678 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising a polymeric matrix, a pharmaceutically active component in the polymeric matrix and an interacter.  The pharmaceutically active component of the reference application includes epinephrine, the polymeric matrix comprises the same polymeric components as instantly claimed, and the interacters include phenylpropanoids, as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant states that they will address these rejections when the claims are deemed allowable.  Therefore, the examiner’s rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616 


/Mina Haghighatian/Primary Examiner, Art Unit 1616